DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 21, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US 20090177183 A1) in view of CORVI (US 6482171 B2).
As to claim 11, PINKERNELL teaches an intraluminal medical device (Figure 4, 10) comprising: an elongated body having a wall that defines a first lumen and wherein said wall extends from an interior surface of the first lumen to an exterior surface of the elongated body (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body (Figure 4, Item 10) comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.), the elongated body comprising a circular cross sectional shape (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.); wherein a thickness of the wall is uniform or substantially uniform in all radial directions at any longitudinal location of the elongated body (Figure 4 displays a cross section of the elongated body (10) where the thickness of the wall (the larger hatched circle) is uniform in all radial directions extending from the center of the first lumen (12).  The larger view in Figure 4 does not show any changes in thickness of the body along the length of the elongated body (which is interpreted as extending from the connectors (16) to the distal end.); and a transmission line and a sensor positioned within the sensor lumen (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the first lumen is concentric about a central longitudinal axis of the elongated body. (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).) wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.), the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener embedded in the wall, the stiffener surrounding the first lumen and positioned between the interior surface of the first lumen and the sensor lumen, and the stiffener extending from the first end along an entire length of the sensor lumen, and that the stiffener is concentric about a longitudinal axis of the elongated body.  PINKERNELL does disclose the use of a stiffener or core in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, CORVI teaches a multi-lumen medical tube (Figure 18 teaches an elongate medial tube (catheter (314), with a main lumen (316) and multiple additional lumens (318, 320).  Col. 14, Lines 10-14 teaches the extra lumen (318) can be used to sense pressure at the distal end (324) of the catheter. Figure 22 shows a cross section of the lumens.) with a stiffener embedded in the wall (Figure 22, Item 310), the stiffener surrounding the first lumen and positioned between the interior surface of the first lumen and the sensor lumen (Figure 22 teaches the stiffener (310A) surrounds the main lumen (316A),is embedded in the wall of the tube, and is positioned in between the main lumen (316A) and the additional lumens (318A, 320A).), and the stiffener extending from the first end along an entire length of the sensor lumen (Col. 15 Lines 1-4 teach that the elongate element (310) extends along the entire length of the catheter.), and that the stiffener is concentric about a central longitudinal axis of the elongated body. (Figure 22 teaches the stiffener (310A) forms a circle about the longitudinal axis of the elongated body (which is interpreted as through the main lumen (316A). Additionally, when adding the stiffener of CORVI to the first lumen of PINKERNELL it is interpreted as being located around the central longitudinal axis of the elongated body.)
One of ordinary skill would have been motivated to combine the elongate stiffening element of CORVI with the multi-lumen catheter of PINKERNELL in order to reinforce the catheter (CORVI Col. 15 Lines 1-3). The reinforcement is preferable placed around only the central lumen as to not interfere with the side/distal openings of the additional lumens. (CORVI, Col. 14, Lines 16-20)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the stiffener of CORVI with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 21, PINKERNELL teaches an intraluminal medical device (Figure 4, Item 10) comprising: an elongated body (Figure 4, Item 10) having a wall that defines a first lumen (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.) the elongated body comprising a circular cross-sectional shape (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.); and a sensor positioned within the sensor lumen (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the first lumen is concentric about a longitudinal axis of the elongated body; (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).); wherein a thickness of the wall from an interior surface of the first lumen to an exterior surface of the elongated body is uniform or substantially uniform in all radial directions at any longitudinal location of the elongated body (Figure 4 displays a cross section of the elongated body (10) where the thickness of the wall (the larger hatched circle) is uniform in all radial directions extending from the center of the first lumen (12).  The larger view in Figure 4 does not show any changes in thickness of the body along the length of the elongated body (which is interpreted as extending from the connectors (16) to the distal end.) wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.), the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned. (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener positioned between an interior surface of the first lumen and the sensor lumen, wherein the first lumen and the stiffener are concentric about a longitudinal axis of the elongated body, and the stiffener extending from the first end along an entire length of the sensor lumen. PINKERNELL does disclose the use of a stiffener in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, CORVI teaches a multi-lumen medical tube (Figure 18 teaches an elongate medial tube (catheter (314), with a main lumen (316) and multiple additional lumens (318, 320).  Col. 14, Lines 10-14 teaches the extra lumen (318) can be used to sense pressure at the distal end (324) of the catheter. Figure 22 shows a cross section of the lumens.) with a stiffener (Figure 22, Item 310) positioned between an interior surface of the first lumen and the sensor lumen (Figure 22 teaches the stiffener (310A) surrounds the main lumen (316A),is embedded in the wall of the tube, and is positioned in between the main lumen (316A) and the additional lumens (318A, 320A).), that the stiffener is concentric about a longitudinal axis of the elongated body. (Figure 22 teaches the stiffener (310A) forms a circle about the longitudinal axis of the elongated body (which is interpreted as through the main lumen (316A).) and the stiffener extending from the first end along an entire length of the sensor lumen (Col. 15 Lines 1-4 teach that the elongate element (310) extends along the entire length of the catheter.)
One of ordinary skill would have been motivated to combine the elongate stiffening element of CORVI with the multi-lumen catheter of PINKERNELL in order to reinforce the catheter (CORVI Col. 15 Lines 1-3). The reinforcement is preferable placed around only the central lumen as to not interfere with the side/distal openings of the additional lumens. (CORVI, Col. 14, Lines 16-20)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the stiffener of CORVI with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 26, PINKERNELL teaches an intraluminal medical device (Figure 4, 10)  comprising: an elongated body having a wall that defines a first lumen (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.); the elongated body comprising a circular cross sectional shape; (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.) wherein the first lumen is concentric about a central longitudinal axis of the elongated body. (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).) wherein the sensor lumen is configured to receive a sensor (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen;  wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.);, the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned. (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener embedded in the wall, the stiffener surrounding the first lumen and positioned between a surface defining the first lumen and the sensor lumen, and the stiffener extending from the first end along an entire length of the sensor lumen, and that the stiffener is concentric about a longitudinal axis of the elongated body.  PINKERNELL does disclose the use of a stiffener in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, CORVI teaches a multi-lumen medical tube (Figure 18 teaches an elongate medial tube (catheter (314), with a main lumen (316) and multiple additional lumens (318, 320).  Col. 14, Lines 10-14 teaches the extra lumen (318) can be used to sense pressure at the distal end (324) of the catheter. Figure 22 shows a cross section of the lumens.) with a stiffener embedded in the wall (Figure 22, Item 310), the stiffener surrounding the first lumen and positioned between a surface defining the first lumen and the sensor lumen (Figure 22 teaches the stiffener (310A) surrounds the main lumen (316A),is embedded in the wall of the tube, and is positioned in between the main lumen (316A) and the additional lumens (318A, 320A).), and the stiffener extending from the first end along an entire length of the sensor lumen (Col. 15 Lines 1-4 teach that the elongate element (310) extends along the entire length of the catheter.), and that the stiffener is concentric about a central longitudinal axis of the elongated body. (Figure 22 teaches the stiffener (310A) forms a circle about the longitudinal axis of the elongated body (which is interpreted as through the main lumen (316A). Additionally, when adding the stiffener of CORVI to the first lumen of PINKERNELL it is interpreted as being located around the central longitudinal axis of the elongated body.)
One of ordinary skill would have been motivated to combine the elongate stiffening element of CORVI with the multi-lumen catheter of PINKERNELL in order to reinforce the catheter (CORVI Col. 15 Lines 1-3). The reinforcement is preferable placed around only the central lumen as to not interfere with the side/distal openings of the additional lumens. (CORVI, Col. 14, Lines 16-20)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the stiffener of CORVI with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 11-12, 14-15, 17-22, 24-27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of KATOH (US8206356).
As to claim 11, PINKERNELL teaches an intraluminal medical device (Figure 4, 10) comprising: an elongated body having a wall that defines a first lumen wherein said wall extends from an interior surface of the first lumen to an exterior surface of the elongated body (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body (Figure 4, Item 10) comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.), the elongated body comprising a circular cross sectional shape (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.); wherein a thickness of the wall is uniform or substantially uniform in all radial directions at any longitudinal location of the elongated body (Figure 4 displays a cross section of the elongated body (10) where the thickness of the wall (the larger hatched circle) is uniform in all radial directions extending from the center of the first lumen (12).  The larger view in Figure 4 does not show any changes in thickness of the body along the length of the elongated body (which is interpreted as extending from the connectors (16) to the distal end.); and a transmission line and a sensor positioned within the sensor lumen (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the first lumen is concentric about a central longitudinal axis of the elongated body. (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).) wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.), the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener embedded in the wall, the stiffener surrounding the first lumen and positioned between the interior surface of the first lumen and the sensor lumen, and the stiffener extending from the first end along an entire length of the sensor lumen, and that the stiffener is concentric about a longitudinal axis of the elongated body.  PINKERNELL does disclose the use of a stiffener in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, KATOH teaches a catheter with a stiffener embedded in the wall (Figure 7 teaches a multi lumen catheter (2) with a main lumen (10) and a secondary lumen (38) that does not impinge or communicate with the first lumen.  The main lumen (10) has a stiffener (20) embedded in the wall.), the stiffener surrounding the first lumen and positioned between the interior surface of the first lumen and the second lumen (Figure 7 teaches the stiffener (20) is in between the two lumens.  Figure 7 teaches the stiffener (20) is between the surface of the lumen (10) and the additional lumen (38).), and the stiffener extending from the first end along an entire length of the second lumen. (Figure 3 teaches the tip (66) of the additional lumen (62) ends before the distal portion (14) of the main body (10), which is encapsulated by the stiffener (20).  Additionally, Col. 16, Lines 18-27 teach the use of a reinforcement layer of metal for the additional lumen, which would place it in between the additional lumen and main lumen, and extend from along an entire length of the sensor lumen.) and that the stiffener is concentric about the first lumen. (Figure 7 teaches the stiffener (20) that encircles the main lumen (10).  Using the stiffener of KATOH with the centrally positioned main lumen of PINKERNELL results in a stiffener being concentric about the central longitudinal axis of the elongated body.)
One of ordinary skill would have been motivated to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL in order to increase the push-ability into human vessels, the torque-ability that is the transmission characteristics of rotational torque and the kink resistance to inhibit bending deformation of the tubular body lumen. (KATOH, Col. 13, Lines 19-25) PINKERNELL discloses the use of a guidewire and sensors in the same multi-lumen catheter (¶0031-¶0033) in various embodiments, thus it is similar to the multi-lumen catheter of KATOH.  Additionally, PINKERNELL teaches that rigidity of the shaft is required to enhance proper positioning (¶0039) further adding to the motivations provided in KATOH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 12, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein the wall of the elongated body comprises at least one additional sensor lumen. (PINKERNELL, Figure 4 teaches two sensor lumens (11) on either side of the main lumen (12).)


As to claim 14, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein the stiffener comprises at least one of a metal, a metal alloy and a polymeric material. (KATOH, Col. 13, Line 20 teaches the stiffener is made from stainless steel wires. Col. 13, Line 37 teaches a combination of Ni-Ti and resin material to form the lumen, which would result in a stiffener made from Ni-Ti.)

As to claim 15, PINKERNELL in view of KATOH teaches the device of Claim 14, wherein the stiffener comprises at least one of stainless steel, nitinol, tantalum, platinum, cobalt, titanium, gold, iridium, silver, tungsten and another biocompatible metal or metal alloy. (KATOH, Col. 13, Line 20 teaches the stiffener is made from stainless steel wires. Col. 13, Line 37 teaches a combination of Ni-Ti and resin material to form the lumen, which would result in a stiffener made from Ni-Ti.)

As to claim 17, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein the sensor is positioned such that it can detect a parameter through an opening at the first end of the elongated body. (PINKERNELL, Figure 4 teaches an opening at a port (16) at the first end of the body (10) where a pressure sensor is connected to a control box (17).  See ¶0011.)

As to claim 18, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein the sensor comprises a fiber optic sensor. (PINKERNELL ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.)

As to claim 19, PINKERNELL in view of KATOH teaches the medical device of Claim 11, wherein the sensor comprises a fiber optic sensor, and the transmission line comprises an optical fiber. (PINKERNELL ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.)

As to claim 20, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein the sensor lumen is bounded, at least in part, by a liner. (KATOH Col. 15, Lines 62-67 through Col. 16, Line 3 teaches multiple layers in the additional lumen (36) where the inner resin layer by a resin offering excellent sliding properties.  One of ordinary skill would have been motivated to apply the liner of KATOH to the sensor lumen of PINKERNELL to take advantage of the excellent sliding properties when placing the sensors of PINKERNELL.)

As to claim 21, PINKERNELL teaches an intraluminal medical device (Figure 4, Item 10) comprising: an elongated body (Figure 4, Item 10) having a wall that defines a first lumen (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.) the elongated body comprising a circular cross-sectional shape (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.); and a sensor positioned within the sensor lumen (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the first lumen is concentric about a longitudinal axis of the elongated body; (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).) wherein a thickness of the wall from an interior surface of the first lumen to an exterior surface of the elongated body is uniform or substantially uniform in all radial directions at any longitudinal location of the elongated body (Figure 4 displays a cross section of the elongated body (10) where the thickness of the wall (the larger hatched circle) is uniform in all radial directions extending from the center of the first lumen (12).  The larger view in Figure 4 does not show any changes in thickness of the body along the length of the elongated body (which is interpreted as extending from the connectors (16) to the distal end.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.), the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned. (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener embedded in the wall, the stiffener surrounding the first lumen and positioned between the first lumen and the sensor lumen, and the stiffener extending from the first end along an entire length of the sensor lumen, and that the stiffener is concentric about a longitudinal axis of the elongated body.  PINKERNELL does disclose the use of a stiffener in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, KATOH teaches a catheter with a stiffener embedded in the wall (Figure 7 teaches a multi lumen catheter (2) with a main lumen (10) and a secondary lumen (38) that does not impinge or communicate with the first lumen.  The main lumen (10) has a stiffener (20) embedded in the wall.), the stiffener surrounding the first lumen and positioned between an interior surface of the first lumen and the second lumen (Figure 7 teaches the stiffener (20) is in between the two lumens.  Figure 7 teaches the stiffener (20) is provided between the inner surface (10) of the first lumen and the second lumen (38).), and the stiffener extending from the first end along an entire length of the second lumen. (Figure 3 teaches the tip (66) of the additional lumen (62) ends before the distal portion (14) of the main body (10), which is encapsulated by the stiffener (20).  Additionally, Col. 16, Lines 18-27 teach the use of a reinforcement layer of metal for the additional lumen, which would place it in between the additional lumen and main lumen, and extend from along an entire length of the sensor lumen.) and that the stiffener is concentric about the first lumen. (Figure 7 teaches the stiffener (20) that encircles the main lumen (10).  Using the stiffener of KATOH with the centrally positioned main lumen of PINKERNELL results in a stiffener being concentric about the longitudinal axis of the elongated body.)
One of ordinary skill would have been motivated to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL in order to increase the push-ability into human vessels, the torque-ability that is the transmission characteristics of rotational torque and the kink resistance to inhibit bending deformation of the tubular body lumen. (KATOH, Col. 13, Lines 19-25) PINKERNELL discloses the use of a guidewire and sensors in the same multi-lumen catheter (¶0031-¶0033) in various embodiments, thus it is similar to the multi-lumen catheter of KATOH.  Additionally, PINKERNELL teaches that rigidity of the shaft is required to enhance proper positioning (¶0039) further adding to the motivations provided in KATOH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 22, PINKERNELL in view of KATOH teaches the device of Claim 21, wherein the stiffener comprises at least one of a metal, a metal alloy and a polymeric material. (KATOH, Col. 13, Line 20 teaches the stiffener is made from stainless steel wires. Col. 13, Line 37 teaches a combination of Ni-Ti and resin material to form the lumen, which would result in a stiffener made from Ni-Ti.)

As to claim 24, PINKERNELL in view of KATOH teaches the device of Claim 21, wherein the sensor is positioned such that it can detect a parameter through an opening at the first end of the elongated body. (PINKERNELL, Figure 4 teaches an opening at a port (16) at the first end of the body (10) where a pressure sensor is connected to a control box (17) to detect parameters.  See ¶0011.)

As to claim 25, PINKERNELL in view of KATOH teaches the device of Claim 21, wherein the sensor comprises a fiber optic sensor. (PINKERNELL ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.)

As to claim 26, PINKERNELL teaches an intraluminal medical device (Figure 4, 10) comprising: an elongated body having a wall that defines a first lumen (Figure 4 shows a cross sectional view of the elongated body (10) with a first lumen (12) and a wall that surrounds the first lumen.), the wall of the elongated body comprising a sensor lumen (Figure 4 and ¶0014 teaches the use of sensors (14) with the lumens (13).  ¶0006 and ¶0009 teach the sensors can be flow rate or pressure sensors.); the elongated body comprising a circular cross sectional shape; (Figure 4 teaches the elongated body (10) has a circular cross sectional shape.) wherein the first lumen is concentric about a central longitudinal axis of the elongated body. (Figure 4 teaches the first lumen (12) surrounds/encircles the center axis of the elongated body (10).) wherein the sensor lumen is configured to receive a sensor (¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen;  wherein the sensor lumen does not impinge on the first lumen (Figure 4 teaches the sensor lumens (11) are not in communication with the first lumen (12) and do not impinge on the lumen.);, the elongated body comprising a first end and a second end (Figure 4 teaches the first (near 16) and second ends of the body (10).); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches an open second end of the catheter.); and wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned. (Figure 4 teaches the sensor lumen (11) has an opening along the distal end in various positions where the sensors (14) are located.  Figures 6 and 7 also teach other configurations of openings for the sensor lumens.)
PINKERNELL does not explicitly disclose a stiffener embedded in the wall, the stiffener surrounding the first lumen and positioned between the first lumen and the sensor lumen, and the stiffener extending from the first end along an entire length of the sensor lumen, and that the stiffener is concentric about a longitudinal axis of the elongated body.  PINKERNELL does disclose the use of a stiffener in any of the lumens in order to ease insertion. (¶0032, ¶0039)
However, KATOH teaches a catheter with a stiffener embedded in the wall (Figure 7 teaches a multi lumen catheter (2) with a main lumen (10) and a secondary lumen (38) that does not impinge or communicate with the first lumen.  The main lumen (10) has a stiffener (20) embedded in the wall.), the stiffener surrounding the first lumen and positioned between a surface defining the first lumen and the second lumen (Figure 7 teaches the stiffener (20) is in between the two lumens.  Figure 7 also discloses the stiffener (20) is positioned between a surface defining the first lumen (10) and the second lumen (38).), and the stiffener extending from the first end along an entire length of the second lumen. (Figure 3 teaches the tip (66) of the additional lumen (62) ends before the distal portion (14) of the main body (10), which is encapsulated by the stiffener (20).  Additionally, Col. 16, Lines 18-27 teach the use of a reinforcement layer of metal for the additional lumen, which would place it in between the additional lumen and main lumen, and extend from along an entire length of the sensor lumen.) and that the stiffener is concentric about the first lumen. (Figure 7 teaches the stiffener (20) that encircles the main lumen (10).  Using the stiffener of KATOH with the centrally positioned main lumen of PINKERNELL results in a stiffener being concentric about the central longitudinal axis of the elongated body.)
One of ordinary skill would have been motivated to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL in order to increase the push-ability into human vessels, the torque-ability that is the transmission characteristics of rotational torque and the kink resistance to inhibit bending deformation of the tubular body lumen. (KATOH, Col. 13, Lines 19-25) PINKERNELL discloses the use of a guidewire and sensors in the same multi-lumen catheter (¶0031-¶0033) in various embodiments, thus it is similar to the multi-lumen catheter of KATOH.  Additionally, PINKERNELL teaches that rigidity of the shaft is required to enhance proper positioning (¶0039) further adding to the motivations provided in KATOH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stiffener of KATOH with the multi-lumen catheter of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 27, PINKERNELL in view of KATOH teaches the device of Claim 26, further comprising the sensor, wherein the sensor is connected to a transmission line, a portion of the transmission line being positioned in the sensor lumen. (PINKERNELL, ¶0014 teaches the sensors (14) can have a wire associated with them that runs through sensor lumens (11).)

As to claim 29, PINKERNELL in view of KATOH teaches the device of Claim 26, wherein the sensor is positioned such that it can detect a parameter through an opening at the first end of the elongated body. (PINKERNELL, Figure 4 teaches an opening at a port (16) at the first end of the body (10) where a pressure sensor is connected to a control box (17) to detect parameters.  See ¶0011.)

As to claim 30, PINKERNELL in view of KATOH teaches the device of Claim 26, wherein the sensor comprises a fiber optic sensor. (PINKERNELL ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.)


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL in view of KATOH as applied to claim 11 above, and further in view of QUINN (US6036654).
As to claim 13, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein an elongated body has a first lumen and sensor lumen with connectors. (Figure 4 teaches a first (12) and sensor lumen (11) with connectors (16) for each individually.)
PINKERNELL in view of KATOH does not explicitly disclose a hub configured to couple to a proximal end of the elongated body, wherein the hub comprises: a primary hub lumen configured to be placed in fluid communication with the first lumen of the elongated body when the hub is coupled to the elongated body; and a sensor hub lumen terminating at a sensor port and configured to be placed in fluid communication with the sensor lumen of the elongated body when the hub is coupled to the elongated body.
However, QUINN teaches a hub configured to couple to a proximal end of the elongated body (QUINN, Figure 1, 34), wherein the hub comprises: a primary hub lumen configured to be placed in fluid communication with the first lumen of the elongated body when the hub is coupled to the elongated body (QUINN, Figure 1 teaches a primary hub lumen (38) that connects with the distal lumen (114).); and a sensor hub lumen terminating at a sensor port (QUINN, Col. 4, Lines 43-45 teach optical connections (50) for the optical fiber lumen (124) within the hub (34). )and configured to be placed in fluid communication with the sensor lumen of the elongated body when the hub is coupled to the elongated body. (QUINN, Figure 1 teaches the hub (34) is connected and in fluid communication with the body (12) and the sensor lumen (124) is connected to the extension (42) on the hub.)
One of ordinary skill in the art would have been motivated to combine the known lumen hub structure of QUINN with the individual connectors of PINKERNELL in order to utilize the known luer lock and hub structure to consolidate the fluid sources, pressure monitoring devices, or other therapeutic or diagnostic connections of PINKERNELL. (QUINN, Col. 6, Lines 26-34)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known lumen hub structure of QUINN with the individual connectors of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements to yield predictable results.  See MPEP 2143 (I)(A).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL in view of KATOH as applied to claim 11 above, and further in view of CIANCI (US5167623).
As to claim 13, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein an elongated body has a first lumen and sensor lumen with connectors. (Figure 4 teaches a first (12) and sensor lumen (11) with connectors (16) for each individually.)
PINKERNELL in view of KATOH does not explicitly disclose a hub configured to couple to a proximal end of the elongated body, wherein the hub comprises: a primary hub lumen configured to be placed in fluid communication with the first lumen of the elongated body when the hub is coupled to the elongated body; and a sensor hub lumen terminating at a sensor port and configured to be placed in fluid communication with the sensor lumen of the elongated body when the hub is coupled to the elongated body.
However, CIANCI teaches a hub configured to couple to a proximal end of the elongated body (Figure 4, Item 40), wherein the hub comprises: a primary hub lumen configured to be placed in fluid communication with the first lumen of the elongated body when the hub is coupled to the elongated body (Figure 4 teaches a primary hub lumen (56) that is used with a main lumen (30) of the catheter body (18).); and a sensor hub lumen terminating at a sensor port (Figures 1D and 4 teach a second lumen (32) that is separate from and does not impinge on the main lumen (30) that is connected to a corresponding hub lumen (58).  This lumen is capable of carrying a sensor.) and configured to be placed in fluid communication with the sensor lumen of the elongated body when the hub is coupled to the elongated body. (Figure 4 teaches the hub lumen (58) is in communication with the second lumen (32) when the hub is connected.)
One of ordinary skill in the art would have been motivated to combine the known lumen hub structure of CIANCI with the individual connectors of PINKERNELL in order to utilize the known protective hub structure to secure and encapsulate the extension tubing (CIANCI, Col. 4, Lines 20-34) that connects to fluid sources, pressure monitoring devices, or other therapeutic or diagnostic connections of PINKERNELL. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known lumen hub structure of CIANCI with the individual connectors of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements to yield predictable results.  See MPEP 2143 (I)(A).

Claims 16, 23, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL in view of KATOH as applied to claims 11, 21, and 26 above, and further in view of HIGGINS (US20060009740).
As to claim 16, PINKERNELL in view of KATOH teaches the device of Claim 11, wherein fiber optic lines are placed in a lumen with a sensing region at the distal end. (PINKERNELL, ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.  Figure 4 teaches the sensors (14) are located inside the lumen at the distal end of the elongated body (10).)
PINKERNELL in view of KATOH does not explicitly disclose an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. PINKERNELL does disclose that the sensors are embedded. (¶0022)
However, HIGGINS teaches a multi-lumen catheter with an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. (Paragraph 0060 teaches the use of an embedding medium (adhesive) for securing the fibers within the sensor lumen (92).)
One of ordinary skill would have been motivated to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL in order to fasten the fibers and prevent their migration. (HIGGINS, Paragraph 0060)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 23, PINKERNELL in view of KATOH teaches the device of Claim 21, wherein fiber optic lines are placed in a lumen with a sensing region at the distal end. (PINKERNELL, ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.  Figure 4 teaches the sensors (14) are located inside the lumen at the distal end of the elongated body (10).)
PINKERNELL in view of KATOH does not explicitly disclose an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. PINKERNELL does disclose that the sensors are embedded. (¶0022)
However, HIGGINS teaches a multi-lumen catheter with an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. (Paragraph 0060 teaches the use of an embedding medium (adhesive) for securing the fibers within the sensor lumen (92).
One of ordinary skill would have been motivated to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL in order to fasten the fibers and prevent their migration. (HIGGINS, Paragraph 0060)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 28, PINKERNELL in view of KATOH teaches the device of Claim 16, wherein fiber optic lines are placed in a lumen with a sensing region at the distal end. (PINKERNELL, ¶0020 and ¶0025 teach the use of optical fibers with the fiber optic sensor used in the invention.  Figure 4 teaches the sensors (14) are located inside the lumen at the distal end of the elongated body (10).)
PINKERNELL in view of KATOH does not explicitly disclose an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. PINKERNELL does disclose that the sensors are embedded. (¶0022)
However, HIGGINS teaches a multi-lumen catheter with an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body. (Paragraph 0060 teaches the use of an embedding medium (adhesive) for securing the fibers within the sensor lumen (92).)
One of ordinary skill would have been motivated to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL in order to fasten the fibers and prevent their migration. (HIGGINS, Paragraph 0060)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the embedding medium of HIGGINS with the fibers and fiber optic lumen of PINKERNELL because it has been held to be prima facie obvious to combine prior art elements to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant's arguments (regarding Claim 11) filed 152 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection of claim 11 under PINKERNELL in view of KATOH state that “the cited art does not disclose, among other things, a stiffener embedded in the wall, wherein the first lumen and the stiffener are concentric about a longitudinal axis of the elongated body”
Examiner respectfully asserts that KATOH is relied upon for teaching the stiffener location in a multi-lumen medical device and provides a teaching for the limitations.  Figure 7 of KATOH discloses a stiffener (20) embedded in the wall of the main lumen (10).  The two form two concentric circles, as shown in Figure 7.  Combining the stiffener of KATOH with catheter of PINKERNELL (which has a main lumen that is along the central longitudinal axis of the catheter) results in the main lumen having a stiffener embedded in the wall, which would be concentric about a central longitudinal axis of the device.  
Examiner respectfully asserts that CORVI is alternatively relied upon for teaching the stiffener location in a multi-lumen medical device and provides a teaching for the limitations.  Figure 22 of CORVI discloses a stiffener (310A) embedded in the wall of the main lumen (316A).  The two form two concentric circles, as shown in Figure 20 or 22.  Combining the stiffener of CORVI with catheter of PINKERNELL (which has a main lumen that is along the central longitudinal axis of the catheter) results in the main lumen having a stiffener embedded in the wall, which would be concentric about a central longitudinal axis of the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Although not relied upon in the rejection, CORVI (US 6482171) also teaches a stainless steel reinforcement element (Col. 13 Lines 35-36) and a liner (Col. 9, Lines 37-40)
See also DONLON (US 6423031) for an example of a stiffener embedded in the wall of a multi lumen catheter. (Figure 6)
See also TANAKA (US 20110270229 and 20110295217) for an example of a stiffener (Item 50/52 in Figure 1 of each reference) that is formed around a main lumen (20) and in between the main lumen and the secondary lumen (30) through which a line (40) runs to a connection (66) at the distal tip.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 May 2022